Title: William Plumer to Thomas Jefferson, 27 April 1810
From: Plumer, William
To: Jefferson, Thomas


          
            My dear Sir,
            Epping (N.H) 
                     April 27. 1810
          
            When I had the honor of communicating to you, at the city of Washington, my intention of compiling the history of our country
                   from its discovery by Columbus to the present time, you was pleased to assure me that after your Presidential term should expire, you would transmit me a number of manuscript & other documents in your possession, in relation to the great events in which you have been so distinguished an actor. All my leisure hours are devoted to
			 collecting & arranging materials for my history—I consider it as the principal object of my future life. And any document or information you may please to communicate will be gratefully
			 acknowledged. 
		  
          Permit me though late, but sincerely, to congratulate you on the success of republicanism in this State in the last month’s elections. The Governor & a majority of the Council, Senate & house of Representatives are real republicans. Your & my worthy friend John Langdon is governor-elect. To effect these elections, I devoted two months of my time in writing for the public journals; & it
			 affords me much satisfaction that my labours were not in
			 vain—though it diverted too much of my time from my historical pursuits.
          The governor & lieutenant governor of Massachusetts will be republicans; but I fear a majority of their senate will be federal—their representatives are not yet elected.
			 The Rhode Island elections have terminated highly favourable in all the branches of their government.
          This encrease of republicanism in the eastern states must afford, at this eventful era, great satisfaction to every friend to our republican institutions; & certainly to no one more than to yourself—who have devoted so large a portion of your active life in their formation, support & defence.
          
            I am with sentiments of much respect and esteem, Sir, your most obedient humble servant
            
                  William Plumer
          
        